PD-0680-15
                                                                        COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
June 8, 2015                                                            Transmitted 6/8/2015 7:48:42 AM
                                                                          Accepted 6/8/2015 4:18:26 PM
                                                                                         ABEL ACOSTA
                                  NO. PD-0680-15                                                 CLERK

 STEVEN HERNANDEZ                           §   IN THE COURT OF
                                            §
 vs.                                        §   CRIMINAL APPEALS FOR
                                            §
 THE STATE OF TEXAS                         §   THE STATE OF TEXAS

                   MOTION FOR SUSPENSION OF RULES

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       COMES NOW STEVEN HERNANDEZ in the above entitled and numbered

cause and moves this Court, pursuant to Rule 2 of the Texas Rules of Appellate

Procedure, to suspend the timelines allowed in Rules 68.9, 70.1 and 70.2 of the Texas

Rules of Appellate Procedure and order expedited timelines.

       This matter centers around the 3rd Court of Appeals’ judgment regarding bond

pursuant to Article 17.151 of the Texas Code of Criminal Procedure.

       In light of the fact that this matter solely addresses the matter of bond in a

currently pending matter in the 428th Judicial District Court of Hays County, Texas,

Petitioner moves this Court to reduce the time allowed in TRAP Rule 68.9 to 10 (ten)

days and, in the event the instant petition is granted, reduce the time allowed in TRAP

Rules 70.1 and 70.2 to 15 (fifteen) days.

       WHEREFORE, PREMISES CONSIDERED, Petitioner requests this Court to

take notice that the instant matter centers around bond in a matter currently pending in

the 428th Judicial District Court of Hays County, Texas and the 3rd Court of Appeals’
                                                                                        1
judgment and interpretation of Article 17.151 of the Texas Code of Criminal

Procedure and reduce the time allowed for a reply in TRAP Rule 68.9 and, in the

event the instant petition is granted, reduce the time allowed for briefs in TRAP Rules

70.1 and 70.2.

                                        Respectfully submitted,

                                        THE PASTRANO LAW FIRM, P.C.
                                        The Old Cotton Exchange Building
                                        202 Travis Street, Suite 307
                                        Houston, Texas 77002
                                        Telephone: 713.222.1100
                                        Facsimile: 832.218.7114


                                        _____________________________
                                        E. CHEVO PASTRANO
                                        State Bar No. 24037240
                                        chevo@pastranolaw.com
                                        Attorney for Appellant




                                                                                     2
                              Certificate of Service

      I hereby certify that a true and correct copy of the foregoing instrument has
been served on all counsel, listed below, by facsimile, electronic transmission or
hand-delivery, in accordance with Rule 9.5 of the Texas Rules on Appellate
Procedure, on this the 8th day of June, 2015.

Mr. Wes Mau
Hays County District Attorney’s Office
Hays County Government Center, Suite 2057
712 South Stagecoach Trail
San Marcos, Texas 78666
Telephone: (512) 393-7600
Facsimile: (512) 393-7619

Ms. Lisa C. McMinn
State Prosecuting Attorney
P.O. Box 13046
Capital Station
Austin, Texas 78711-3046
Telephone: (512) 463-1660
Facsimile: (512) 463-5724


                                      _____________________________
                                      E. CHEVO PASTRANO




                                                                                 3